Citation Nr: 1531365	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-41 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for hemorrhoids, status-post hemorrhoidectomy, prior to March 6, 2013.

2.  Entitlement to a rating in excess of 20 percent for hemorrhoids, status-post hemorrhoidectomy, since March 6, 2013.

3.  Entitlement to a separate rating for impairment of sphincter control associated with the service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Appellant served on active duty from January 1976 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The October 2009 statement of case (SOC) also addressed claims for higher ratings for a left hand disability and left wrist disability, and a claim for service connection for a right knee disorder.  However, in his October 2009 2 VA Form 9, the Veteran limited the appeal to the above-captioned claim.  The claims for higher ratings for a left hand disability and left wrist disability, and the claim for service connection for a right knee disorder are not currently on appeal.

In his October 2009 VA Form 9, the Veteran indicated that he wished to testify at a hearing before the RO.  In correspondence dated from January 2010 and June 2011, he withdrew the request.  As such, the Board finds that there is no pending hearing request at this time.

In an April 2015 rating decision, the RO granted an increased 20 percent disability evaluation for the Veteran's hemorrhoids, effective from March 6, 2013.  Veterans Benefits Management System (VBMS) Entry April 2, 2015.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been recharacterized to reflect the staged rating assigned.

The Board has added the issue of entitlement to a separate rating for impairment of sphincter control associated with the service-connected hemorrhoids based on information raised by the record.

Since the issuance of the April 2015 supplemental statement of the case (SSOC), medical evidence has been added to the electronic claims file, but a waiver from the Veteran was not received with it.  However, this evidence contains no relevant information to the Veteran's hemorrhoids.  For this reason, RO review of this additional evidence is not necessary prior to appellate handling of the claim by the Board.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  Prior to March 6, 2013, the Veteran had no more than mild to moderate symptoms of hemorrhoids, and did not have large or thrombotic hemorrhoids, persistent bleeding, or fissures.

2.  Since March 6, 2013, the Veteran has been in receipt of the maximum schedular rating for hemorrhoids.

3.  Throughout the appeal period, the Veteran's hemorrhoids have been manifested by impaired sphincter control with constant slight or occasional moderate leakage.


CONCLUSIONS OF LAW

1.  Prior to March 6, 2013, the criteria for a compensable rating for hemorrhoids were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

2.  Since March 6, 2013, the criteria for a rating in excess of 20 percent for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

3.  Throughout the appeal period, the criteria for a separate 10 percent disability rating for impaired sphincter control have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7332 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Letters dated in October 2007 and August 2009 notified the Veteran of the elements of an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 28 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has assigned a stated rating to the Veteran's claim (noncompensable prior to March 6, 2013, and 20 percent since March 6, 2013); the Board finds that no change to this staged rating is warranted.

At the outset, the Board has considered whether the Veteran's hemorrhoids present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, there are no exceptional or unusual factors with regard to the Veteran's hemorrhoids.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

The rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and for the earlier stage, provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.
 
Additionally, a claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  The record indicates the Veteran is currently employed as a security operations manager for Dell computers.  Virtual VA Entry July 10, 2013, p. 1/16.  On VA examination in March 2013, the examiner determined that the Veteran's hemorrhoids did not impact his ability to work; there is no evidence to the contrary.  As such, the Board cannot find that an implied claim for a TDIU has been raised.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In an unappealed May 1998 rating decision,  the RO awarded service connection for hemorrhoids and assigned a noncompensable rating effective February 1, 1998, pursuant to 38 C.F.R. § 4.114, DC 7336.  In the June 2008 rating decision on appeal, the noncompensable rating was continued.

In April 2015, a 20 percent rating was awarded for the Veteran's hemorrhoids, effective March 6, 2013, pursuant to 38 C.F.R. § 4.114, DC 7336.  VBMS Entry April 2, 2015

Diagnostic Code 7336 provides for a 0 percent rating where there are mild or moderate hemorrhoids.  A 10 percent rating is warranted when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A maximum 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  

On VA examination in November 2007, the Veteran reported perianal discharge.  He also complained of itching, diarrhea, pain, tenesmus, swelling, rectal burning, and rectal bleeding.  He reported no fecal incontinence.  On examination, there were no external hemorrhoids present.  There was no rectal prolapse, no fecal leakage, a normal rectum and anus, no signs of anemia, and no fissures.  There was no evidence of bleeding.  Sphincter tone was normal.

In a December 2007 PMR of Dr. A., the Veteran reported rectal bleeding.  He denied other gastrointestinal symptoms and reported no change in bowel movements.  On examination he was diagnosed with hematochezia, self-limited, most likely secondary to bleeding from internal hemorrhoids. 
In January 2008, the Veteran underwent a colonoscopy for the hematochezia found in December 2007.  The impression was internal hemorrhoids.  A high-fiber diet was recommended.

On VA examination in January 2010, the Veteran reported occasional rectal bleeding.  He also had itching and burning.  There was no diarrhea, difficulty passing stool, tenesmus, or swelling.  There was no history of rectal prolapse.  There was no fecal incontinence or perianal discharge.  On examination, no internal or external hemorrhoids were present.  There was no anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.  There were no other significant findings.

In May 2010, the Veteran sought treatment for anal leakage from a private physician.  He reported soiling and staining in his underwear almost every day, causing him to wipe the area several times a day.  He denied bleeding or prolapse of the hemorrhoids with bowel movements.  On examination, he denied other gastrointestinal symptoms, including incontinence of liquid or solid stool.  The rectum appeared normal.  He had a very small fistula opening directly into the midline just outside of the anus.  The anus was otherwise normal.  The examiner noted the internal hemorrhoids might be enlarged.  He was diagnosed with an anorectal fistula which was relatively small, and internal hemorrhoids without complications.

In February 2011, the Veteran submitted correspondence stating that he leaked human waste and mucus, and that he wore padding for this.  He also reported occasional heavy bleeding, pain, and discomfort.  

On VA examination in March 2013, the Veteran reported swelling and soreness, and bleeding 10-15 days per month.  The examiner opined that the internal hemorrhoids were mild or moderate with persistent bleeding.  There were no external hemorrhoids.  No other symptoms were identified.

In April 2014, the Veteran underwent another colonoscopy which revealed small internal hemorrhoids and three polyps.  Virtual VA Entry April 2, 2015 p. 19/84.
The preponderance of the evidence is against the claim for a compensable rating for  hemorrhoids prior to March 6, 2013.  There is no indication that the Veteran had large, irreducible hemorrhoids with excessive redundant tissue during this time.  Additionally, there is no suggestion that the Veteran had persistent hemorrhoidal bleeding with secondary anemia or fissures during this time period.  

For the period of the appeal since March 6, 2013, the Veteran has been assigned a 20 percent rating.  As discussed above, a 20 percent rating is the highest available under Diagnostic Code 7336 for hemorrhoids.  Therefore, the Board has looked to other diagnostic codes to determine if a higher rating is warranted.

In this case, the Board finds that resolving all doubt in the Veteran's favor, a separate, 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7332 for impairment of sphincter control is warranted throughout the appeal period.  Diagnostic Code 7332 provides that a 10 percent rating is assigned for constant slight or occasional leakage; a 30 percent rating is assigned when there is evidence of occasional involuntary bowel movements necessitating the wearing of pads; a 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating will be assigned when there is evidence of complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The Veteran has contended, including in November 2007, May 2010, and February 2011, that his hemorrhoids are also manifested by perianal discharge and leakage.  He is competent to report this manifestation, and his report has not been disputed by any medical provider.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board finds that the assignment of a separate disability rating for this manifestation of the Veteran's hemorrhoids does not violate the rule against pyramiding because the symptoms of fecal or anal leakage contemplated by impaired sphincter control under Diagnostic Code 7332 are separate and distinct from the hemorrhoidal bleeding and other symptoms contemplated under Diagnostic Code 7336 for hemorrhoids.  See 38 C.F.R. § 4.14.  Nor does it run afoul of the Court's recent decision in Copeland v. McDonald, No. 14-0929  (Vet. App. June 25, 2015) because a separate rating for an additional manifestation of the disability, not a rating by analogy, is being assigned.  Copeland, No. 14-0929 (holding that when a condition is specifically listed in the schedule, it may not be rated by analogy.)

A rating higher than 10 percent under Diagnostic Code 7332 is not warranted, however, because there is no evidence in the record of involuntary bowel movements.  Although the Veteran reported using pads in February 2011, he has reported only leakage, not actual entire involuntary bowel movements.  None of the VA examiners, and no medical provider, has found that the Veteran suffers from involuntary bowel movements.  There is also no evidence of a complete loss of sphincter control.

There are no other relevant code sections for consideration.  As stricture of the rectum and anus has not been shown, Diagnostic Code 7333 is inapplicable.  The Veteran has never been shown to have a prolapsed rectum, making Diagnostic Code 7334 also inapplicable.  Diagnostic Code 7335 pertains to fistulas.  While anal fistulas have been documented in the record, Diagnostic Code 7335 directs this to be rated as for impairment of sphincter control, which the Board has already done.
   
The Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of any higher or separate rating than that already assigned herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Prior to March 6, 2013, a compensable disability rating for hemorrhoids, status-post hemorrhoidectomy, is denied.

Since March 6, 2013, a rating in excess of 20 percent for hemorrhoids, status-post hemorrhoidectomy, is denied.

Throughout the appeal period, a separate 10 percent disability evaluation for impaired sphincter control associated with the Veteran's hemorrhoids is granted, subject to the rules governing payment of monetary benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


